           Case 1:19-vv-00229-UNJ Document 33 Filed 06/29/20 Page 1 of 4




  In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-229V
                                         UNPUBLISHED


 TAMMY MORTON WEBB,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: May 21, 2020
 v.
                                                              Special Processing Unit (SPU);
 SECRETARY OF HEALTH AND                                      Damages Decision Based on Proffer;
 HUMAN SERVICES,                                              Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES 1

       On February 11, 2019, Tammy Morton Webb filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., (the “Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related
to Vaccine Administration (SIRVA) as a result of her October 2, 2017 influneza (“flu”)
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On May 11, 2020, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for SIRVA. On May 19, 2020, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded damages in the
amount $60,492.01, representing compensation in the amount of $60,000.00 for pain
and suffering and $492.01 for past unreimbursed expenses. Proffer at 1-2. In the
Proffer, Respondent represented that Petitioner agrees with the proffered award. Id.




1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
           Case 1:19-vv-00229-UNJ Document 33 Filed 06/29/20 Page 2 of 4



        Based on the record as a whole, I find that Petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $60, 492.01 in the form of a check payable to Petitioner. This
amount is comprised of pain and suffering ($60,000.00) and past unreimbursed
expenses ($492.01), and represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 2

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
             Case 1:19-vv-00229-UNJ Document 33 Filed 06/29/20 Page 3 of 4




             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                       OFFICE OF SPECIAL MASTERS


    TAMMY MORTON WEBB,

                        Petitioner,
                                                       No. 19-229V
        v.                                             Chief Special Master Corcoran (SPU)
                                                       ECF
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                        Respondent.



               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.      Compensation for Vaccine Injury-Related Items

        On May 8, 2020, respondent filed a Rule 4(c) Report conceding that petitioner is entitled

to vaccine compensation for her Shoulder Injury Related to Vaccine Administration (“SIRVA”)

injury suffered following receipt of an influenza vaccination on October 2, 2017. A Ruling on

Entitlement was issued on May 11, 2020.

        Based upon the evidence of record, respondent proffers that petitioner should be awarded

$60,492.01. This award is comprised of pain and suffering ($60,000.00) and past unreimbursed

expenses ($492.01), and represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.




1
  Should Petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief.


                                                 1
            Case 1:19-vv-00229-UNJ Document 33 Filed 06/29/20 Page 4 of 4




II.       Form of the Award

          Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $60,492.01 in the form of a check payable to petitioner. 2

Petitioner agrees.

                                                        Respectfully submitted,

                                                        JOSEPH H. HUNT
                                                        Assistant Attorney General

                                                        C. SALVATORE D’ALESSIO
                                                        Acting Director
                                                        Torts Branch, Civil Division

                                                        CATHARINE E. REEVES
                                                        Deputy Director
                                                        Torts Branch, Civil Division

                                                        HEATHER L. PEARLMAN
                                                        Assistant Director
                                                        Torts Branch, Civil Division

                                                        /s/ Adriana Teitel
                                                        ADRIANA TEITEL
                                                        Trial Attorney
                                                        Torts Branch, Civil Division
                                                        U.S. Department of Justice
                                                        P.O. Box 146, Benjamin Franklin Station
                                                        Washington, DC 20044-0146
                                                        Tel: (202) 616-3677


Dated: May 19, 2020




2
    Petitioner is a competent adult, therefore evidence of guardianship is not required in this case.


                                                    2
